Citation Nr: 1034055	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  06-07 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension, including 
as secondary to diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction, 
including as secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy, 
upper extremities, including as secondary to diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy, 
lower extremities, including as secondary to diabetes mellitus.

6.  Entitlement to service connection for dyslipidemia, including 
as secondary to diabetes mellitus.

7.  Entitlement to service connection for hemorrhoids.

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:  Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to December 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an April 2009 decision, the Board denied the claims for 
service connection for diabetes mellitus, service connection for 
hypertension, service connection for erectile dysfunction, 
service connection for peripheral neuropathy of the upper 
extremities, service connection for peripheral neuropathy of the 
lower extremities and service connection for dyslipidemia.  

The April 2009 decision remanded the claims of entitlement to 
service connection for hemorrhoids and service connection for 
tinnitus.  

The Veteran appealed the April 2009 decision to the United States 
Court of Appeals for Veterans Claims (Court).   By order dated in 
November 2009, pursuant to a Joint Remand by the parties, the 
Court remanded the part of the Board's decision that denied 
entitlement to service connection for diabetes mellitus, 
including as secondary to herbicide exposure; hypertension, 
including as secondary to diabetes mellitus; peripheral 
neuropathy, upper extremities, including as secondary to diabetes 
mellitus; peripheral neuropathy, lower extremities, including as 
secondary to diabetes mellitus; and dyslipidemia, including as 
secondary to diabetes mellitus.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The law provides that certain presumptions are applicable to 
veterans who served in Vietnam during the Vietnam era.  For 
veterans who served in Vietnam between January 9, 1962, and May 
7, 1975, the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 
3.307(a)(6) and 3.309(e) establish a presumption of service 
connection for certain listed diseases that become manifest to a 
compensable degree during a claimant's lifetime or within the 
time limits established in law for specific diseases. If a 
veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval or air service, the 
following diseases shall be service-connected if the requirements 
of 38 C.F.R. § 3.307 are met, even though there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also satisfied: 
chloracne or other acneform diseases consistent with chloracne, 
Type 2 diabetes (also known as Type II diabetes mellitus or 
adult-onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309.  The diseases listed at § 3.309(e) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform disease 
consistent with porphyria cutanea tarda, and acute subacute 
peripheral neuropathy shall have become manifest to a degree of 
10 percent or more within a year after the last date on which the 
veteran was exposed to an herbicide agent during active military, 
naval or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Veteran has indicated that he believes he was exposed to 
Agent Orange during service.  At a May 2003 Agent Orange registry 
examination, the Veteran reported that he was sprayed with Agent 
Orange and may have eaten food contaminated with Agent Orange.  
The Veteran has reported that he was an aviation electrician 
aboard an aircraft carrier.  In October 2005, the Veteran 
reported that he was exposed to Agent Orange when aircraft that 
had mechanical problems dumped Agent Orange over the Gulf of 
Tonkin.  The Veteran also stated that he was exposed to Agent 
Orange in his work maintaining aircraft.   
 
In the Joint Remand, the parties agreed that a remand was 
warranted in order for the Board to consider the Veteran's lay 
statements that he was actually exposed to  Agent Orange and to 
determine whether his statements were credible.  The parties, 
citing Buchanan v. Nicholson, 451 F.3d  1331, 1337 (2006), noted 
that the Board cannot determine that lay evidence lacks 
credibility merely because it is uncorroborated by 
contemporaneous medical evidence.  

The record does not contain sufficient information to determine 
whether the Veteran would  have been exposed to Agent Orange 
during service.  Additional development is necessary in this 
regard.    

The Board notes that the Veteran's personnel records have not 
been obtained.  The records should be obtained and associated 
with the claims file.  

The development of claim based upon Agent Orange exposure is 
described in VA's Adjudication Manual, M21-1MR, including Part 
IV, Subpart ii, 2.C.10k.   A memorandum dated May 1, 2009, with a 
subject line of "Joint Services Records Research Center 
Statement on Research Findings Regarding Navy and Coast Guard 
Ships During the Vietnam Era" states that "the JSRRC cannot 
document or verify that a shipboard veteran was exposed to 
tactical herbicides based on contact with aircraft that flew over 
Vietnam or equipment that was used in Vietnam." 

As JSRRC has indicated that it cannot verify exposure to 
herbicides based upon contact with aircraft, the Board finds that 
the RO should contact VA's Office of Public Health and 
Environmental Hazards and the Department of the Navy to determine 
the likelihood that the Veteran would have been exposed to Agent 
Orange from airplanes.  The RO should also obtain information 
regarding whether airplanes dumped Agent Orange in the Tonkin 
Gulf.

Additional development is also necessary with regard to the 
Veteran's claims for service connection for tinnitus and service 
connection for hemorrhoids.  

In the previous remand, the Board directed that the Veteran 
undergo a VA examination to ascertain the etiology of tinnitus.  
That examination has not been performed.  On remand, the Veteran 
should be scheduled for a VA examination for tinnitus. 

The Veteran has indicated that he underwent surgery for treatment 
of hemorrhoids during basic training in 1967.  He stated that the 
surgery was performed at the U.S. Naval Hospital at San Diego in 
March 1967.  The Board's prior remand directed the RO to obtain 
medical records.  The RO requested treatment records from the 
National Personnel Records Center.  A response from the NPRC 
indicated that no records were found.  To date, there has been no 
attempt to obtain treatment records directly from the U.S. Naval 
Hospital.  The Board finds that a remand is warranted in order to 
attempt to obtain treatment records from the U.S. Naval Hospital 
at San Diego. 

Accordingly, the case is REMANDED for the following action:

1.   Obtain the Veteran's personnel records 
and associate the records with the claims 
file.  

2. Obtain the Veteran's authorization for the 
release of medical records from the Naval 
Hospital San Diego.  Request any treatment 
records.  All efforts to obtain the records 
should be documented.  The RO should request 
a negative response if the records are not 
available.    

3.  The RO should send an inquiry to VA's 
Office of Public Health and Environmental 
Hazards and the Department of the Navy to try 
to determine whether it is at least as likey 
as not (50 percent or greater likelihood) 
that any planes located on the ship that the 
Veteran served on would have had herbicides 
on them upon return from flying missions in 
Vietnam.  VA's Office of Public Health and 
Environmental Hazards and the Department of 
the Navy should also be requested to state 
whether it is at least as likely as not (50 
percent or greater likelihood) that planes 
would have dumped Agent Orange into the Gulf 
of Tonkin.

4.  As set forth in the previous remand, 
schedule the Veteran for a VA examination for 
tinnitus.  The claims file should be 
forwarded for the examiner's review in 
conjunction with the examination, and the 
examination report should indicate that such 
a review was conducted.  The examiner should:

	a.  Indicate whether the Veteran currently 
has tinnitus;

b.  If tinnitus is diagnosed, the examiner 
should state whether tinnitus is at least 
as likely as not (50 percent or greater 
likelihood) related to the Veteran's in-
service noise-exposures, including noise 
from airplanes.  The examiner should 
provide a detailed rationale, with 
references to the record, for the opinion.

5.  If treatment records indicating in-
service treatment for hemorrhoids are 
obtained, the Veteran should be scheduled for 
a VA examination.  The claims file should be 
provided for the examiner's review in 
conjunction with the examination, and the 
examination report should indicate that such 
a review was conducted.  The examiner should 
state whether the Veteran currently has 
hemorrhoids.  The examiner should state 
whether a current hemorrhoid disability is at 
least as likely as not (50 percent or greater 
likelihood) related to service, including in-
service treatment for hemorrhoids.  The 
examiner should provide a detailed rationale, 
with references to the record, for the 
opinion.   

6.  Following the requested development, the 
Veteran's claims should be readjudicated 
based upon all of the evidence of record.  If 
the benefit sought on appeal remains denied, 
the Veteran and his representative should be 
provided with a supplemental statement of the 
case and should have an applicable 
opportunity to respond.  The case should then 
be returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


